Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 1 of 9 PageID #: 1



Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055
alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
WINDWARD BORA LLC,
                                                      Plaintiff,

                          -against-                                         VERIFIED COMPLAINT

GULSHAN ANWAR, LOVELY YEASMIN AND NEW
YORK CITY ENVIRONMENTAL CONTROL BOARD,
                                                      Defendant(s).
------------------------------------------------------------------------X

        Plaintiff, Windward Bora LLC (“Windward Bora” or “Plaintiff”), by and through its

attorneys, The Margolin & Weinreb Law Group, LLP as and for its Verified Complaint of

foreclosure of the premises and mortgage against Defendants Gulshan Anwar, Lovely Yeasmin

and New York City Environmental Control Board (the “Defendants”), respectfully alleges upon

information and belief as follows:

                                       NATURE OF THE ACTION

    1. This is an action brought pursuant to New York Real Property Actions and Proceedings

        Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property commonly

        known as 100-18 89th Avenue, Richmond Hill, NY 11418 known on the Queens County

        Tax Map as Block: 9291 Lot: 8 in the County of Queens and State of New York (the

        “Subject Property”). The Legal Description of the property is annexed hereto as Exhibit

        “A”.
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 2 of 9 PageID #: 2



                                          PARTIES

  2. Windward Bora LLC is a limited liability company organized under the laws of the State

     of Delaware. Windward Bora LLC is a single member limited liability company, whose

     sole member, Yonel Devico, is a citizen of the Kingdom of Morocco. Devico is lawfully

     admitted for nonpermanent residence in the United States and is residing in the State of

     Florida. For the purposes of diversity, Windward Bora LLC is a citizen of Morocco.

  3. Gulshan Anwar, upon information and belief, is a resident and citizen of the State of New

     York, having an address at 100-18 89th Avenue, Richmond Hill, NY 11418. Gulshan

     Anwar is a necessary party defendant to this action by virtue of the fact that he (i) was

     present at the time of the execution of the Note and Mortgage (as such terms are defined

     below); (ii) is the borrower of the loan; and (iii) is the Mortgagor under the Mortgage.

  4. Lovely Yeasmin, upon information and belief, is a resident and citizen of the State of New

     York, having an address at 100-18 89th Avenue, Richmond Hill, NY 11418. Gulshan

     Anwar is a necessary party defendant to this action by virtue of the fact that he (i) was

     present at the time of the execution of the Mortgage (as such terms are defined below); and

     (ii) is the Mortgagor under the Mortgage.

  5. New York City Environmental Control Board is an administrative tribunal of the City of

     New York, located at 1250 Broadway, 7th Floor, New York, NY 10001. For purposes of

     diversity jurisdiction, it is a citizen of New York State. It is a necessary party defendant to

     this action because it is a judgment creditor by virtue of Environmental Control Board

     Violations filed against the borrower and/or property, which are subordinate to Plaintiff’s

     Mortgage. See judgments as part of Exhibit “F”.
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 3 of 9 PageID #: 3



  6. Each of the above-named defendants has or claimed to have or may claim to have some

     interest in or lien upon said mortgaged premises or some part thereof, which interest or

     lien, if any, has accrued subsequent to, and is subject and subordinate to, the lien of said

     Mortgage.

                                 JURISDICTION AND VENUE

  7. This Action is between citizens of different states. The amount in controversy, exclusive

     of interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity

     of citizenship pursuant to 28 U.S.C. §1332.

  8. Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of

     the events giving rise to this action took place within the jurisdiction of this court and the

     Subject Property is located in this district.

                      AS AND FOR A FIRST CAUSE OF ACTION

  9. This action is brought to foreclose a mortgage made by Gulshan Anwar and Lovely

     Yeasmin set out as follows: Mortgage dated April 28, 2005 made by Gulshan Anwar and

     Lovely Yeasmin to National City Bank to secure the sum of $70,000.00 and interest,

     recorded on May 24, 2005 in CRFN 2005000300763 in the Queens County Clerk’s Office.

     Said lien covers premises known as 100-18 89th Avenue, Richmond Hill, NY 11418. A

     copy of the Mortgage is annexed as Exhibit “B”.

  10. On April 28, 2005, Gulshan Anwar executed and delivered a Note to National City Bank

     in the amount of $70,000.00. The Note was subsequently transferred by the affixation of

     proper endorsement and allonge to the Note. A copy of the Note with endorsement and

     allonge is annexed as Exhibit “C”.
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 4 of 9 PageID #: 4



  11. The Mortgage was assigned by Assignments of Mortgage as follows:

  a) Assignor: PNC Bank, National Association, successor by merger to National City Bank
     Assignee: US Mortgage Resolution LLC
     Dated: September 19, 2018 Recorded: December 28, 2018
     CRFN 2018000426415

  b) Assignor: US Mortgage Resolution LLC
     Assignee: Windward Bora LLC
     Dated: March 30, 2019 Recorded: May 8, 2019
     CRFN 2019000147237

    Copies of the Assignments are annexed hereto as Exhibit “D”, respectively.

  12. Any applicable recording tax was duly paid at the time of recording said mentioned

     mortgage.

  13. Plaintiff is in physical possession and is the owner and holder of said original Note and

     Mortgage.

  14. Gulshan Anwar and Lovely Yeasmin have failed to comply with the terms and provisions

     of the said Mortgage and said instruments secured by the Mortgage, by failing to make the

     Monthly Payments due on the fifteenth (15th) February, 2016 and the default continues to

     date.

  15. Plaintiff has complied with the contractual provisions in the loan documents in that Default

     Notice to cure was issued on April 29, 2019 to Gulshan Anwar and Lovely Yeasmin (the

     “Default Notice”) advising of possible acceleration of the loan and that by virtue of their

     continuing default under the Note and Mortgage, if the arrears are not cured, Plaintiff may

     declare that the outstanding principal balance due under the Note, together with all accrued

     interest thereon is immediately due and payable. The 90-day notice provided by RPAPL

     1304(1) was issued on April 29, 2019 to Gulshan Anwar and Lovely Yeasmin. Plaintiff

     has complied with the registration requirements of RPAPL 1306(1). Copies of the Default
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 5 of 9 PageID #: 5



     Notices and 90-day notices with proof of mailing and registration are annexed hereto as

     Exhibit “E”.

  16. Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the

     provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,

     except where it is exempt from doing so.

  17. As of the date herein, Gulshan Anwar and Lovely Yeasmin have failed to respond to the

     Default Notices.

  18. Due to the above-described default, Defendant Gulshan Anwar and Lovely Yeasmin are

     indebted to Plaintiff pursuant to the terms of the Note and Mortgage for:

  a. The unpaid principal amount due under the Note, and all accrued and unpaid interest and

     late charges which sum as of April 29, 2019 amounts to $77,464.48:

  b. Attorney’s fees and other costs and disbursements, payable to Windward Bora LLC under

     the terms of the Note, which will accrue until the amount due and payable under the Note

     is paid in full; and

  c. Any and all additional fees that are due or may become due and payable as provided under

     the terms and conditions of the Note and Mortgage are paid in full.

  19. Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

     and sale, said premises should be sold subject to the following:

         a. Any state of facts that an inspection of the premises would disclose.

         b. Any state of facts that an accurate survey of the premises would show.

         c. Covenants, restrictions, easements and public utility agreements of record, if any.
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 6 of 9 PageID #: 6



           d. Building and zoning ordinances of the municipality in which the Mortgaged

               premises are located and possible violations of same.

           e. Any right of tenants or person in possession of the subject premises.

           f. Any equity of redemption of the United States of America to redeem the premises

               within 120 days from date of sale.

           g. Prior lien(s) of record, if any.

   20. In the event that Plaintiff possesses any other lien(s) against said mortgaged premises either

       by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other liens(s)

       shall not be merged in Plaintiff’s cause(s) of action set forth in this Complaint, but that

       Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of

       priority thereof in any independent action(s) or proceeding(s), including, without

       limitation, any surplus money proceedings.

   21. Plaintiff shall not be deemed to have waived, altered, released or changed the election

       hereinfore made, by reason of any payment after the commencement of this action, of any

       or all of the defaults mentioned herein, and such election shall continue and remain

       effective.

   22. No other action or proceeding has been commenced or maintained or is now pending at

       law or otherwise for the foreclosure of said Mortgage or for recovery of the said sum

       secured by said Note and Mortgage or any part thereof.



     WHEREFORE, on the first cause of action, the Plaintiff demands judgment that the

Defendants and each of them and all persons claiming under them or any of them, subsequent to

the commencement of this action and the filing of a notice of pendency thereof, be barred and
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 7 of 9 PageID #: 7



foreclosed of and from all estate, right, title, interest, claim, lien and equity of redemption of, in

and to the said mortgaged premises and each and every part and parcel thereof; that the premises

may be decreed to be sold in one parcel, according to law, subject to the terms set forth in this

complaint; that the monies arising from the sale thereof may be bought into Court; that the Plaintiff

may be paid the amount due on the Note and Mortgage as hereinfore set forth, with interest and

late charges to the time of such payment and the expenses of such sale, plus reasonable attorney’s

fees, together with the costs, allowances and disbursements of this action, and together with any

sums from the dates incurred by Plaintiff pursuant to any term or provision of the Note and

Mortgage set forth in this complaint, or to protect the lien of Plaintiff’s Mortgage, together with

interest upon said sums from the dates of the respective payments and advances thereof, so far as

the amount of such monies properly applicable thereto will pay the same; that this Court forthwith

appoint a receiver of the rents and profits of said premises during the pendency of this action with

the usual powers and duties; and that Defendants Gulshan Anwar and Lovely Yeasmin may be

adjudged to pay the whole residue (unless discharged of this debt by the United States Bankruptcy

Court), or so much thereof as the Court may determine to be just and equitable, of the debt

remaining unsatisfied after a sale of the mortgaged premises and the application of the proceeds

pursuant to the directions contained in such judgment, and that in the event that Plaintiff possesses

any other lien(s) against said mortgage premises either by the way of judgment, junior mortgage

or otherwise, Plaintiff requests that such other lien(s) shall not be merged in Plaintiff’s cause(s) of

action set forth in this complaint but that Plaintiff shall be permitted to enforce said other lien(s)

and/or seek determination of priority thereof in any independent action(s) or proceeding(s),

including, without limitation, any surplus money proceedings, that an order be entered compelling
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 8 of 9 PageID #: 8



that the tenants deliver possession of the premises to Plaintiff, and that the Plaintiff may have such

other and further relief, or both, in the premises, as may be just and equitable.

Dated: July 30, 2019
       Syosset, New York
                                               Yours, etc.
                                               The Margolin & Weinreb
                                               Law Group, LLP
                                               Attorneys for Plaintiff

                                               By: /s/ Alan H. Weinreb
                                                       Alan H. Weinreb, Esq.
Case 1:19-cv-04383-LDH-RML Document 1 Filed 07/30/19 Page 9 of 9 PageID #: 9



                               VERIFICATION BY ATTORNEY


     ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

that: I have read the foregoing Complaint and the same is true to my own knowledge except as to

matters alleged to upon information and belief as to those matters I believe them to be true. The

grounds of my belief as to matters not based upon personal knowledge are communications with

plaintiff or officers and/or agents of plaintiff and copies of plaintiff’s records in my possession.

This affirmation is made by me because plaintiff is not in a county in which my firm has its office.

Dated: July 30, 2019
       Syosset, New York


                                              _/s/ Alan H. Weinreb
                                              ALAN H. WEINREB
